Citation Nr: 0213504	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a fracture of the bilateral 
pubic rami with mild sacroiliac separation. 

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left shoulder disorder will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board is undertaking additional development on the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT


1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  There are no residuals of a fracture of the bilateral 
pubic rami demonstrated at any time during the rating period 
on appeal. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the bilateral pubic rami with mild sacroiliac 
separation have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5298 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  

In this regard, rating decisions, the June 2000 Statement of 
the Case, and VA letters to include a March 2001 VCAA letter, 
informed the veteran of the reasons and bases for the VA 
decisions, the pertinent laws and regulations, the 
information and evidence necessary to substantiate his claim 
for an increased evaluation for the service-connected 
residuals of a shell fragment wound of the left knee, and the 
assistance the VA would provide in this regard.  

In this case, in March 1999, the veteran was provided a VA 
orthopedic examination of his service-connected residuals of 
a fracture of the bilateral pubic rami with mild sacroiliac 
separation.  In addition, the veteran canceled his 
opportunity for hearings at the RO in St. Louis, Missouri 
before both a hearing officer and a Member of the Board.  
Therefore, there are no outstanding medical records relevant 
to the veteran's increased evaluation claim for the Board to 
obtain prior to final appellate review.
Under the circumstances of this case, the Board finds that 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) have been met.  Therefore, as the VA duty to assist 
and  the notification requirements have been met, there is no 
prejudice to him in the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Factual Background

Service medical records reflects that in January 1976, the 
veteran was involved in a motor vehicle accident and 
sustained fractures of the bilateral pubic rami with mild 
sacroiliac separation.  Surgery was not performed.  A May 
1976 separation examination report reflects that all of the 
veteran's systems were found to have been "normal" at 
discharge.  A May 1976 Report of Medical History reflects 
that the veteran indicated that he was not in as good as 
health as when he entered the service in October 1975.  He 
related that he had broken bones.  In this regard, he related 
that in January 1976, he was involved in motor vehicle 
accident and, as a result, he broke and cracked his left and 
right pelvic bones, respectively.  The examining physician 
indicated that the veteran had sustained fractures to the 
bilateral pubic rami as a result of an auto accident.

In a February 1977 rating decision, the RO granted service 
connection for residuals of a fracture of the bilateral pubic 
rami with mild sacroiliac separation and assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5298.

In February 1999, the veteran submitted a claim for an 
increased evaluation for his service-connected fracture of 
the bilateral pubic rami with mild sacroiliac separation.  

Pertinent post-service private and VA medical records, dating 
from December 1997 to January 2001, primarily reflect that 
the veteran received treatment for unrelated disorders.  A 
March 1999 VA orthopedic examination report reflects that 
veteran's in-service history with respect to his bilateral 
pubic rami fracture was reported in detail.  The veteran 
indicated that he did not experience any problems with his 
pelvis or hips until November 1997, when he was kicked in the 
right hip region.  Since that time, he related that he had 
had hip pain.  It was noted by the examiner that the veteran 
took Naprosyn twice a day and that he used a cane in his 
right hand when he walked.  The veteran related that since 
1980, he had been employed as a truck driver and that prior 
to 1997, he had not lost any time from work because of his 
service-connected bilateral pubic rami fractures.  The 
veteran complained of fairly constant pain in the pelvic 
region, which was localized to the trochanteric areas, 
bilaterally, and in the left inguinal region.  He denied 
having any pain in the sacroiliac joints on either side.  

An examination of the veteran in March 1999, revealed that he 
walked with a cane in the right hand while "splinting" both 
hip joints.  The examiner noted that the veteran had 
considerable difficulty climbing on and off the examining 
table and in getting in and out of the chair.  Examination of 
the pelvis showed no tenderness over either sacroiliac joint 
or over the inguinal regions.  The examiner noted that 
previous X-rays of the pelvis did not reveal any 
abnormalities in the sacroiliac joints.  A diagnosis of 
healed fractures of both pubic rami was recorded by the 
examiner.  

The veteran was examined by VA in January 2001 by the same 
examiner who performed the March 1999 examination.  A review 
of that report reflects that it was negative for any 
subjective complaints or clinical findings relating to the 
service-connected fractures of the bilateral pubic rami with 
mild sacroiliac separation.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  38 U.S.C.A. § 1155 ; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2002).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As there is no diagnostic code provision for the service-
connected residuals of a fracture to the bilateral pubic rami 
with sacroiliac separation, the RO rated the disability under 
the criteria for removal of the coccyx as this code provision 
is most closely analogous to his disability.  

With regard to the veteran's service-connected residuals of a 
bilateral fracture to the pubic rami with sacroiliac 
separation, the RO has assigned a noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5298.  Under that 
code, a noncompensable evaluation is for application when 
there has been removal of the coccyx without painful 
residuals.  A maximum 10 percent rating shall be assigned for 
partial or complete removal with painful residuals.  38 
C.F.R. Part 4, Diagnostic Code 5298.

Increased evaluations under the diagnostic codes relating to 
either the lumbar spine or the hip are not applicable as 
service connection is not currently in effect for these 
disabilities.  As such, rating the veteran's disability under 
these would not be appropriate.

Analysis

The Board finds that the evidence of record currently 
demonstrates that there are no symptoms associated with the 
service-connected residuals of a fracture of the bilateral 
pubic rami with mild sacroiliac separation.  In this regard, 
the veteran indicated that he has not had any problems with 
his service-connected pubic rami fractures until November 
1997, when he was kicked in the right hip with residual 
complaints of hip pain.  An examination by VA of the pelvic 
area in March 1999 revealed no tenderness over the either 
sacroiliac joint or over the inguinal regions.  It was also 
noted by the VA examiner in March 1999 that a previous X-rays 
of the pelvis showed no abnormality in the pubic ramus area.  
Thus, it is clear that the bilateral fracture of the pubic 
rami sustained in service has not resulted in painful 
residuals that affect the pelvis area.  As such, a 
compensable evaluation is not warranted, as there is no 
medical evidence of painful residuals.  As such, the Board 
concludes that the current noncompensable evaluation 
contemplates the current lack of symptomatology associated 
with the service-connected residuals of fractures of the 
bilateral pubic with mild sacroiliac separation.  

In reaching this decision, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as noted above, the veteran's fractures of the 
bilateral pubic rami with mild sacroiliac separation are  
essentially asymptomatic, and the veteran's current pain is 
attributable to bilateral hip pain, for which service 
connection has not been established.  Moreover, there is no 
evidence of functional impairment as a result of the fracture 
to the bilateral pubic rami.  In this regard when examined by 
VA in March 1999, the veteran indicated that he had not had 
any problems with his fractures of the bilateral pubic rami 
until November 1997, when he was hit in the right hip.  The 
objective evidence of record fails to demonstrate any 
associated limitation of motion of an affected joint, 
instability, muscle atrophy, weakness or neurologic 
impairment or functional loss due to flare-ups supported by 
the service-connected pathology.  Thus, there is no objective 
clinical indication that his symptoms result in any 
additional functional impairment to a degree that would 
support a rating in excess of the current noncompensable 
disability rating. 

Extraschedular Consideration

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
fractures of the bilateral pubic rami with mild sacroiliac 
separation, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In this regard, 
when examined by VA in March 1999, the veteran indicated that 
he had not lost anytime from his employment as a truck driver 
because of his service-connected residuals of a fracture of 
the bilateral pubic rami with mild sacroiliac separation. 
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a 
compensable disability evaluation for residuals of a fracture 
of the bilateral pubic rami with mild sacroiliac separation, 
on either a schedular or extra-schedular basis.


ORDER

An increased (compensable) evaluation for residuals of a 
fracture of the bilateral pubic rami with mild sacroiliac 
separation is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

